DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. Applicant mainly argues that the cited prior art fails to teach the limitation requiring that “the bevels of two adjacent target structures of the plurality of target structures facing towards opposite directions”. Applicant first points to paragraph [0071] of Tang, however, it is noted that this paragraph generally relates to the direction of the upper surface of the targets facing in the same direction, wherein the claim only requires that the bevels face opposite directions. It has been determined that in the previous Office action, a typo was found in the rejection of original claim 3 which cited paragraph [0078] as teaching the conical target shape. It is actually paragraph [0077] that teaches wherein the target of the anode can be frustum of a cone. The frustum of a cone would in fact have beveled sides, wherein adjacent targets would have beveled surfaces facing in opposite directions. As such, the rejection is deemed proper and is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 20150078532 A1) in view of Mihara (US 20030072407 A1).
With regards to claims 1, 7, 11, and 12, Tang discloses an X-ray CT apparatus comprising: more than two cathode assemblies 1, configured to emit electron beams; an anode assembly 2, configured to receive the electron beams from the cathode assemblies and generate a ray light source; wherein the anode assembly includes an anode target, the anode target including: a plurality of target structures 202, configured to receive electron beams emitted by cathodes to generate rays, and a plurality of target spots being of three-dimensional structures having bevels (sloped surface), wherein the target may comprise a conical shape [0077], which suggests adjacent target structures having opposite facing surfaces. Tang further discloses a pipe structure to carry a coolant for cooling the anode [0085], but fails to specifically teach a copper cooling body, configured to bear the target spots and include an oxygen-free copper cooling body; a cooling oil tube, configured to cool the In re Leshin, 125 USPQ 416. It is also noted that the steps recited in claim 12 directed to CT imaging are considered inherent to a method of imaging using the CT apparatus of Tang.
With regards to claims 2, 4, 9, 10, 13, and 14, Tang discloses electron transmitting units 1 that are arranged in a plane in two lines and the front line and the rear line of the electron transmitting units 1 are interlaced (staggered) and further wherein The targets 202 on the anode 2 are in one-to-one correspondence to the electron transmitting units 1 [0070] (Fig. 15), which suggests that adjacent targets are also staggered in rows.
With regards to claims 5 and 16, Tang discloses wherein the target comprises tungsten or a tungsten alloy [0071]. Although Tang does not specify a rhenium-tungsten material, those skilled in the art appreciate that rhenium-tungsten alloy was commonly used material for anode targets. Modifying Tang with the claimed material would have been obvious because the substitution of one 
With regards to claims 6 and 17, Tang discloses the invention according to claims 1 and 11. Claims 6 and 17 are drawn to the process by which the product of claims 1 and 11 are made. The Federal Circuit has held that "the patentability of a product does not depend on its method of production ... even though the prior product was made by a different process since the process has imparted no structure to the product. In re Thorpe, 777 F.2d 695,698, (Fed. Cir. 1985). Therefore, these claims are rendered anticipated and/or obvious under the same grounds as claim 1 and 11, from which they depend.
With regards to claim 8, Tang discloses different embodiments wherein the number of cathodes are equal to or more than two and are arranged on both sides of the anode target (Figs. 13A and 14) and in a staggered manner (Fig. 15). Combining the two embodiments would have been considered a matter of routine design choice in order to produce a desired X-ray beam pattern.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884